Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

dated as of

May 20, 2015

among

FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC

and

THE SHAREHOLDERS SET FORTH

ON THE SIGNATURE PAGES

HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINITIONS    SECTION 1.1  

DEFINITIONS

     1    SECTION 1.2  

RULES OF CONSTRUCTION

     8      ARTICLE II      TERMINATION    SECTION 2.1  

TERM

     8    SECTION 2.2  

SURVIVAL

     8      ARTICLE III      REGISTRATION RIGHTS    SECTION 3.1  

DEMAND REGISTRATION

     9    SECTION 3.2  

PIGGYBACK REGISTRATION

     12    SECTION 3.3  

SHELF REGISTRATION

     14    SECTION 3.4  

WITHDRAWAL RIGHTS

     16    SECTION 3.5  

HOLDBACK AGREEMENTS

     17    SECTION 3.6  

REGISTRATION PROCEDURES

     17    SECTION 3.7  

REGISTRATION EXPENSES

     25    SECTION 3.8  

REGISTRATION INDEMNIFICATION

     26      ARTICLE IV      MISCELLANEOUS    SECTION 4.1  

NOTICES

     30    SECTION 4.2  

HEADINGS

     30    SECTION 4.3  

SEVERABILITY

     31    SECTION 4.4  

COUNTERPARTS

     31    SECTION 4.5  

ADJUSTMENTS UPON CHANGE OF CAPITALIZATION

     31   

 

i



--------------------------------------------------------------------------------

SECTION 4.6

ENTIRE AGREEMENT

  31    SECTION 4.7

FURTHER ASSURANCES

  31    SECTION 4.8

GOVERNING LAW; EQUITABLE REMEDIES

  31    SECTION 4.9

CONSENT TO JURISDICTION

  32    SECTION 4.10

AMENDMENTS; WAIVERS

  33    SECTION 4.11

ASSIGNMENT

  33    SECTION 4.12

THIRD PARTY BENEFICIARY

  33   

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 20, 2015, is
made by and among the Initial Shareholders (as defined herein) and Fortress
Transportation and Infrastructure Investors LLC, a Delaware limited liability
company (including its successors and assigns, the “Company”).

WHEREAS, the Company intends to consummate an initial public offering (the
“Initial Offering”) of its common shares, representing limited liability company
interests in the Company (the “Shares”); and

WHEREAS, in connection with the Initial Offering, the Company has agreed to
grant the Shareholders rights to the registration under the Securities Act (as
defined herein) of the Registrable Securities (as defined herein) acquired by
the Shareholders following the consummation of the Initial Offering in
accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 DEFINITIONS. As used in this Agreement, the following terms shall
have the following meanings:

An “AFFILIATE” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such first Person. “CONTROL” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through ownership of voting securities, by
contract or otherwise. “CONTROLLED” and “CONTROLLING” have correlative meanings.

An “AFFILIATE SHAREHOLDER” shall mean (A) any director of the Company who may be
deemed an Affiliate of FIG or the Manager, (B) any director or officer of FIG or
its Affiliates or the Manager or its Affiliates and (C) any investment funds
(including any managed accounts) managed directly or indirectly by FIG, the
Manager or their respective Affiliates.

 

1



--------------------------------------------------------------------------------

“AGREEMENT” has the meaning set forth in the recitals to this Agreement.

A “BENEFICIAL OWNER” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The terms
“BENEFICIALLY OWN” and “BENEFICIAL OWNERSHIP” shall have correlative meanings.

“BLOCK TRADE OFFERING” means an underwritten offering demanded by one or more
Demanding Shareholders that is a no-roadshow “block trade” take-down off of a
Shelf Registration Statement where pricing is expected to occur no later than
the fifth business day after such demand is made.

“BOARD” means the board of directors of the Company or a duly authorized
committee thereof.

“CODE” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“COMMON SHARES” means the Shares and any equity securities issued or issuable in
exchange for or with respect to such Common Shares by way of a dividend, split
or combination of shares or in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.

“COMPANY” has the meaning set forth in the recitals.

“DEMAND” shall have the meaning set forth in Section 3.1(a).

“DEMAND REGISTRATION” shall have the meaning set forth in Section 3.1(a).

“DEMAND SHAREHOLDER” means any Shareholder or Shareholders that collectively
hold at least a Registrable Amount (based on the number of outstanding
Registrable Securities held by such Shareholder or Shareholders on the date a

 

2



--------------------------------------------------------------------------------

Demand is made); provided that for purposes of Section 3.3, a Shareholder shall
be deemed to hold at least a Registrable Amount if the Registrable Securities
proposed to be registered by such Shareholder constitute “restricted securities”
within the meaning of Rule 144 (or any successor provision) promulgated under
the Securities Act.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

“FIG” means Fortress Investment Group LLC, a Delaware limited liability company,
or any successors and assigns.

“FINRA” means the Financial Industry Regulatory Authority, Inc. and any
successor thereto.

“FREE WRITING PROSPECTUS” shall have the meaning set forth in
Section 3.6(a)(iii).

“GOVERNMENTAL ENTITY” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

“INITIAL OFFERING” has the meaning set forth in the recitals.

“INITIAL SHAREHOLDERS” means Fortress Worldwide Transportation and
Infrastructure Master GP LLC and FIG LLC.

“INSPECTORS” shall have the meaning set forth in Section 3.6(a)(viii).

“ISSUER FREE WRITING PROSPECTUS” shall mean an issuer free writing prospectus,
as defined in Rule 433 under the Securities Act.

“LOSSES” shall have the meaning set forth in Section 3.8(a).

“MANAGEMENT AGREEMENT” shall mean the Management and Advisory Agreement, dated
as of May 20, 2015, among the Company and FIG LLC, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“MANAGER” shall mean FIG LLC, a Delaware limited liability company, together
with its permitted assignees under the Management Agreement.

“OTHER DEMANDING SELLERS” shall have meaning set forth in Section 3.2(b).

“OTHER PROPOSED SELLERS” shall have the meaning set forth in Section 3.2(b).

“PERMITTED TRANSFEREE” shall mean, with respect to each Shareholder, (i) any
other Shareholder, (ii) such Shareholder’s Affiliates, (iii) in the case of any
Shareholder, (A) any member or general or limited partner of such Shareholder
(including any member of the Initial Shareholders), (B) any corporation,
partnership, limited liability company or other entity that is an Affiliate of
such Shareholder or any member, general or limited partner of such Shareholder
(collectively, “Shareholder Affiliates”), (C) any investment funds managed
directly or indirectly by such Shareholder or any Shareholder Affiliate (a
“Shareholder Fund”), (D) any general or limited partner of any Shareholder Fund,
(E) any managing director, general partner, director, limited partner, officer
or employee of any Shareholder Affiliate, or any spouse, lineal descendant,
sibling, parent, heir, executor, administrator, testamentary trustee, legatee or
beneficiary of any of the foregoing persons described in this clause
(E) (collectively, “Shareholder Associates”) or (F) any trust, the beneficiaries
of which, or any corporation, limited liability company or partnership, the
shareholders, members or general or limited partners of which, consist solely of
any one or more of such Shareholder, any general or limited partner of such
Shareholder, any Shareholder Affiliates, any Shareholder Fund, any Shareholder
Associates, their spouses or their lineal descendants and (iv) any other Person
that acquires Common Shares from such Shareholder other than pursuant to a
Public Offering and that agrees to become party to or be bound by this
Agreement.

“PERSON” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.

“PIGGYBACK NOTICE” shall have the meaning set forth in Section 3.2(a).

 

4



--------------------------------------------------------------------------------

“PIGGYBACK REGISTRATION” shall have the meaning set forth in Section 3.2(a).

“PIGGYBACK SELLER” shall have the meaning set forth in Section 3.2(a).

“PIGGYBACK SHAREHOLDER” shall have the meaning set forth in Section 3.2(a).

“PUBLIC OFFERING” shall mean an offering of equity securities of the Company
pursuant to an effective registration statement under the Securities Act,
including an offering in which Shareholders are entitled to sell Common Shares
pursuant to the terms of this Agreement.

“PROCEEDING” shall have the meaning set forth in Section 4.9.

“RECORDS” shall have the meaning set forth in Section 3.6(a)(viii).

“REGISTRABLE AMOUNT” shall mean an amount of Registrable Securities representing
at least 1.0% of the Total Voting Power of the Company based on the aggregate
amount of Common Shares issued and outstanding immediately after the
consummation of the Initial Offering.

“REGISTRABLE SECURITIES” shall mean any Common Shares currently owned or
hereafter acquired by any Shareholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (x) a
registration statement registering such securities under the Securities Act has
been declared effective and such securities have been sold or otherwise
transferred by the holder thereof pursuant to such effective registration
statement, (y) such securities are sold in accordance with Rule 144 (or any
successor provision) promulgated under the Securities Act and the restrictive
legend and any stop transfer restrictions have been removed or (z) such
securities shall have ceased to be outstanding. For purposes of this Agreement,
Registrable Securities shall be deemed to be in existence, whenever a Person has
the right to acquire, directly or indirectly, such Registrable Securities (upon
conversion or exercise in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitations upon the exercise of such
right), whether or not such acquisition has actually been effected, and such
Person shall be entitled to exercise the rights of a Shareholder hereunder;
provided that a Shareholder may only request that Registrable Securities in the
form of Common Shares registered or to be registered as a class under Section 12
of the Exchange Act be registered under this Agreement.

 

5



--------------------------------------------------------------------------------

“REQUESTING SHAREHOLDER” shall have the meaning set forth in Section 3.1(a).

“RULE 144” means Rule 144 (or any successor provision) promulgated under the
Securities Act.

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

“SECURITIES ACT” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

“SELECTED COURTS” shall have the meaning set forth in Section 4.9.

“SELLING SHAREHOLDER” shall have the meaning set forth in Section 3.6(a)(i).

“SHAREHOLDER” shall mean (i) the Initial Shareholders, (ii) each Affiliate
Shareholder and (iii) each Permitted Transferee who becomes a party to or bound
by the provisions of this Agreement in accordance with the terms hereof or a
Permitted Transferee thereof who is entitled to enforce the provisions of this
Agreement in accordance with the terms hereof, in each case of clauses (i),
(ii) and (iii) to the extent that the Initial Shareholders, Affiliate
Shareholders and Permitted Transferees, together, hold of record or Beneficially
Own at least a Registrable Amount.

“SHELF NOTICE” shall have the meaning set forth in Section 3.3(a).

“SHELF REGISTRATION EFFECTIVENESS PERIOD” shall have the meaning set forth in
Section 3.3(c).

“SHELF REGISTRATION STATEMENT” shall have the meaning set forth in
Section 3.3(a).

 

6



--------------------------------------------------------------------------------

“SHELF UNDERWRITTEN OFFERING” shall have the meaning set forth in
Section 3.3(e).

“SUBSIDIARY” or “SUBSIDIARIES” means, with respect to any Person, as of any date
of determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls, more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“SUSPENSION PERIOD” shall have the meaning set forth in Section 3.3(d).

“TOTAL VOTING POWER OF THE COMPANY” means the total number of votes that may be
cast in the election of directors of the Company if all Voting Securities
outstanding or treated as outstanding pursuant to the final two sentences of
this definition were present and voted at a meeting held for such purpose. The
percentage of the Total Voting Power of the Company Beneficially Owned by any
Person is the percentage of the Total Voting Power of the Company that is
represented by the total number of votes that may be cast in the election of
directors of the Company by Voting Securities Beneficially Owned by such Person.
In calculating such percentage, the Voting Securities Beneficially Owned by any
Person that are not outstanding but are subject to issuance upon exercise or
exchange of rights of conversion or any options, warrants or other rights
Beneficially Owned by such Person shall be deemed to be outstanding for the
purpose of computing the percentage of the Total Voting Power of the Company
represented by Voting Securities Beneficially Owned by such Person, but shall
not be deemed to be outstanding for the purpose of computing the percentage of
the Total Voting Power of the Company represented by Voting Securities
Beneficially Owned by any other Person.

“UNDERWRITTEN OFFERING” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public, including any bought
deal, Block Trade Offering or other block sale to a financial institution
conducted as an underwritten offering to the public.

“VOTING SECURITIES” means Common Shares any other securities of the Company
entitled to vote generally in the election of directors of the Company.

 

7



--------------------------------------------------------------------------------

SECTION 1.2 RULES OF CONSTRUCTION. For the purposes of this Agreement, unless
the context otherwise requires:

(a) the words “he,” “his” or “himself” shall be interpreted to include the
masculine, feminine and corporate, other entity or trust form;

(b) “or” is not exclusive;

(c) words in the singular include the plural, and in the plural include the
singular;

(d) “will” shall be interpreted to express a command;

(e) the term “including” is not limiting;

(f) references to sections of or rules under the Securities Act and the Exchange
Act shall be deemed to include substitute, replacement or successor sections or
rules adopted by the SEC from time to time; and

(g) references to Articles, Sections or subdivisions refer to Articles, Sections
or subdivisions of this Agreement unless otherwise indicated.

ARTICLE II

TERMINATION

SECTION 2.1 TERM. This Agreement shall become effective on the date hereof and
shall automatically terminate on the later of (i) one year from the date of this
Agreement, (ii) the date that the Shareholders, in the aggregate, no longer hold
Registrable Securities representing at least the Registrable Amount, or
otherwise on the date as mutually agreed to by each of the parties hereto and
(iii) the termination of the Management Agreement in accordance with its terms.

SECTION 2.2 SURVIVAL. If this Agreement is terminated pursuant to Section 2.1,
this Agreement shall become void and of no further force and effect, except for
this Section 2.2 and the provisions set forth in Section 3.7, Section 3.8 and
Article IV.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION RIGHTS

SECTION 3.1 DEMAND REGISTRATION.

(a) At any time following the date that is 180 days after the date of the final
prospectus in respect of the Initial Offering, Demand Shareholders (each, a
“Requesting Shareholder”) shall be entitled to make a written request of the
Company (a “Demand”) for registration under the Securities Act of an amount of
Registrable Securities that, when taken together with the amounts of Registrable
Securities requested to be registered under the Securities Act by all such
Requesting Shareholders, equals or is greater than the Registrable Amount (a
“Demand Registration”) and thereupon the Company will, subject to the terms of
this Agreement, use its reasonable best efforts to effect the registration as
promptly as practicable under the Securities Act of:

(i) the Registrable Securities which the Company has been so requested to
register by the Requesting Shareholders for disposition in accordance with the
intended method of disposition stated in such Demand, which may be an
Underwritten Offering;

(ii) all other Registrable Securities which the Company has been requested to
register pursuant to Section 3.1(b); and

(iii) all Common Shares which the Company may elect to register in connection
with any offering of Registrable Securities pursuant to this Section 3.1, but
subject to Section 3.1(f);

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Shares, if any, to be so registered.

(b) A Demand shall specify: (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, to the extent then
known, and (iii) the identity of the Requesting Shareholder (or

 

9



--------------------------------------------------------------------------------

Requesting Shareholders). Within five days after receipt of a Demand, the
Company shall give written notice of such Demand to all other Shareholders.
Subject to Section 3.1(f), the Company shall include in the Demand Registration
covered by such Demand all Registrable Securities with respect to which the
Company has received a written request for inclusion therein within ten days
after the Company’s notice required by this paragraph has been given. Such
written request shall comply with the requirements of a Demand as set forth in
this Section 3.1(b).

(c) Each Shareholder shall be entitled to an unlimited number of Demand
Registrations.

(d) Demand Registrations shall be on such appropriate registration form of the
SEC for which the Company is eligible, including, to the extent permissible, an
automatically effective registration statement or an existing effective
registration statement filed by the Company with the SEC, as shall be selected
by the Requesting Shareholders and shall be reasonably acceptable to the
Company.

(e) The Company shall not be obligated to (i) maintain the effectiveness of a
registration statement under the Securities Act, filed pursuant to a Demand
Registration, for a period longer than 90 days or (ii) effect any Demand
Registration (A) within three months of a “firm commitment” Underwritten
Offering (other than a Block Trade Offering that is not marketed) in which all
Piggyback Shareholders (as hereinafter defined) were given “piggyback” rights
pursuant to Section 3.2 (subject to Section 3.1(f)) and at least 50% of the
number of Registrable Securities requested by such Piggyback Shareholders to be
included in such Underwritten Offering were included, (B) within three months of
any other Demand Registration or (C) if, in the Company’s reasonable judgment,
it is not feasible for the Company to proceed with the Demand Registration
because of the unavailability of audited or other required financial statements,
provided that the Company shall use its reasonable best efforts to obtain such
financial statements as promptly as practicable. In addition, the Company shall
be entitled to postpone (upon written notice to all Demand Shareholders) the
filing or the effectiveness of a registration statement for any Demand
Registration (but no more than twice, or for more than 90 days in the aggregate,
in any period of 12 consecutive months) if the Board determines in good faith
and in its reasonable judgment that the filing or effectiveness of the
registration statement relating to such Demand Registration would cause the
disclosure of material, non-public information that the Company has a bona fide
business purpose for preserving as confidential. In the event of a

 

10



--------------------------------------------------------------------------------

postponement by the Company of the filing or effectiveness of a registration
statement for a Demand Registration, (i) the holders of a majority of
Registrable Securities held by the Requesting Shareholder(s) shall have the
right to withdraw such Demand in accordance with Section 3.4 and (ii) the
Company shall not file or cause the effectiveness of any other registration
statement for its own account or on behalf of other Shareholders.

(f) The Company shall not include any securities other than Registrable
Securities in a Demand Registration, except with the written consent of
Shareholders participating in such Demand Registration that hold a majority of
the Registrable Securities included in such Demand Registration. If, in
connection with a Demand Registration, any managing underwriter (or, if such
Demand Registration is not an Underwritten Offering, a nationally recognized
independent investment bank selected by Shareholders holding a majority of the
Registrable Securities included in such Demand Registration, reasonably
acceptable to the Company, and whose fees and expenses shall be borne solely by
the Company), advises the Company, in writing, that, in its opinion, the
inclusion of all of the securities, including securities of the Company that are
not Registrable Securities, sought to be registered in connection with such
Demand Registration would adversely affect the marketability of the Registrable
Securities sought to be sold pursuant thereto, then the Company shall include in
such registration statement only such securities as the Company is advised by
such underwriter or investment bank can be sold without such adverse effect as
follows and in the following order of priority: (i) first, up to the number of
Registrable Securities requested to be included in such Demand Registration by
the Shareholders, which, in the opinion of the underwriter or investment bank
can be sold without adversely affecting the marketability of the offering, pro
rata among such Shareholders requesting such Demand Registration on the basis of
the number of such securities requested to be included by such Shareholders and
such Shareholders that are Piggyback Sellers; (ii) second, securities the
Company proposes to sell; and (iii) third, all other securities of the Company
duly requested to be included in such registration statement, pro rata on the
basis of the amount of such other securities requested to be included or such
other method determined by the Company.

(g) Any time that a Demand Registration involves an Underwritten Offering, the
Requesting Shareholders that hold a majority of the Registrable Securities
included in such Underwritten Offering shall select the investment banker or
investment bankers and managers (which shall be reasonably acceptable to the
Company) that will serve as lead and co-managing underwriters with respect to
the offering of such Registrable Securities.

 

11



--------------------------------------------------------------------------------

SECTION 3.2 PIGGYBACK REGISTRATION.

(a) Subject to the terms and conditions hereof, whenever the Company
(i) proposes to register any of its equity securities under the Securities Act
(other than (x) a registration relating solely to an employee stock plan, a
dividend reinvestment plan, or a merger or a consolidation or (y) a registration
by the Company on a registration statement on Form S-4 or a registration
statement on Form S-8 or any successor forms thereto), (ii) proposes to effect
an Underwritten Offering of its own securities pursuant to an effective Shelf
Registration Statement or (iii) receives a request for a Shelf Underwritten
Offering pursuant to Section 3.3(e) (a “Piggyback Registration”), whether for
its own account or for the account of others, the Company shall give each
Shareholder (each, a “Piggyback Shareholder”) prompt written notice thereof (but
not less than ten business days prior to the filing by the Company with the SEC
of any registration statement with respect thereto). Such notice (a “Piggyback
Notice”) shall specify, at a minimum, the number of equity securities proposed
to be registered, the proposed date of filing of such registration statement
with the SEC, the proposed means of distribution, the proposed managing
underwriter or underwriters (if any and if known) and a good faith estimate by
the Company of the proposed minimum offering price of such equity securities.
Upon the written request of any Person that on the date of the Piggyback Notice
constitutes a Shareholder (a “Piggyback Seller”) (which written request shall
specify the number of Registrable Securities then presently intended to be
disposed of by such Piggyback Seller) given within ten days after such Piggyback
Notice is received by such Piggyback Seller, the Company, subject to the terms
and conditions of this Agreement, shall use its reasonable best efforts to cause
all such Registrable Securities held by Piggyback Sellers with respect to which
the Company has received such written requests for inclusion to be included in
such Piggyback Registration on the same terms and conditions as the Company’s
equity securities being sold in such Piggyback Registration.

(b) If, in connection with a Piggyback Registration, any managing underwriter
(or, if such Piggyback Registration is not an Underwritten Offering, a
nationally recognized independent investment bank selected by Shareholders
holding a majority of the Registrable Securities included in such Piggyback
Registration, reasonably acceptable to the Company, and whose fees and expenses
shall be borne solely by the Company), advises the Company in writing

 

12



--------------------------------------------------------------------------------

that, in its opinion, the inclusion of all the equity securities sought to be
included in such Piggyback Registration by (i) the Company, (ii) others who have
sought to have equity securities of the Company registered in such Piggyback
Registration pursuant to rights to demand (other than pursuant to so-called
“piggyback” or other incidental or participation registration rights) such
registration (such Persons being “Other Demanding Sellers”), (iii) the Piggyback
Sellers and (iv) any other proposed sellers of equity securities of the Company
(such Persons being “Other Proposed Sellers”), as the case may be, would
adversely affect the marketability of the equity securities sought to be sold
pursuant thereto, then the Company shall include in the registration statement
applicable to such Piggyback Registration only such equity securities as the
Company is so advised by such underwriter can be sold without such an effect, as
follows and in the following order of priority:

(i) if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of equity securities to be sold by the
Company as the Company, in its reasonable judgment and acting in good faith and
in accordance with sound financial practice, shall have determined, (B) second,
Registrable Securities of Piggyback Sellers and securities sought to be
registered by Other Demanding Sellers, pro rata on the basis of the number of
Common Shares proposed to be sold by such Piggyback Sellers and Other Demanding
Sellers, and (C) third, other equity securities proposed to be sold by any Other
Proposed Sellers; or

(ii) if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of equity securities sought
to be registered by each Other Demanding Seller and the Piggyback Sellers, pro
rata in proportion to the number of securities sought to be registered by all
such Other Demanding Sellers and Piggyback Sellers, and (B) second, other equity
securities proposed to be sold by any Other Proposed Sellers or to be sold by
the Company as determined by the Company.

(c) In connection with any Underwritten Offering under this Section 3.2 for the
Company’s account, the Company shall not be required to include the Registrable
Securities of a Shareholder in the Underwritten Offering unless such Shareholder
accepts the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company.

 

13



--------------------------------------------------------------------------------

(d) If, at any time after giving written notice of its intention to register any
of its equity securities as set forth in this Section 3.2 and prior to the time
the registration statement filed in connection with such Piggyback Registration
is declared effective, the Company shall determine for any reason not to
register such equity securities, the Company may, at its election, give written
notice of such determination to each Piggyback Shareholder within five days
thereof and thereupon shall be relieved of its obligation to register any
Registrable Securities in connection with such particular withdrawn or abandoned
Piggyback Registration (but not from its obligation to pay the Registration
Expenses in connection therewith as provided herein); provided, that Demand
Shareholders may continue the registration as a Demand Registration pursuant to
the terms of Section 3.1.

SECTION 3.3 SHELF REGISTRATION.

(a) Subject to Section 3.3(d), any of the Demand Shareholders may by written
notice delivered to the Company (the “Shelf Notice”) require the Company to
(i) file as soon as practicable (but no later than 60 days after the date the
Shelf Notice is delivered), and to use reasonable best efforts to cause to be
declared effective by the SEC within 90 days after such filing date, a
registration statement on Form S-1, Form S-3 or any other appropriate form or
(ii) use an existing Form S-3 filed with the SEC, in each case, providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of the
Registrable Securities owned by such Demand Shareholders, as the case may be,
and any other Shareholders that at the time of the Shelf Notice meet the
definition of a Demand Shareholder who elect to participate therein as provided
in Section 3.3(b) in accordance with the plan and method of distribution set
forth in the prospectus included in such Form S-1, Form S-3 or other appropriate
form (the “Shelf Registration Statement”).

(b) Within five business days after receipt of a Shelf Notice pursuant to
Section 3.3(a), the Company will deliver written notice thereof to each
Piggyback Shareholder. Each Piggyback Shareholder may elect to participate in
the Shelf Registration Statement by delivering to the Company a written request
to so participate within ten days after the Shelf Notice is received by any such
Piggyback Shareholder.

(c) Subject to Section 3.3(d), the Company will use reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the earlier
of (i) three years after the Shelf Registration Statement has

 

14



--------------------------------------------------------------------------------

been declared effective; and (ii) the date on which all Registrable Securities
covered by the Shelf Registration Statement have been sold thereunder in
accordance with the plan and method of distribution disclosed in the prospectus
included in the Shelf Registration Statement, or otherwise (the “Shelf
Registration Effectiveness Period”).

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
Demand Shareholders who elected to participate in the Shelf Registration
Statement, to require such Demand Shareholders to suspend the use of the
prospectus for sales of Registrable Securities under the Shelf Registration
Statement for a reasonable period of time not to exceed 60 days in succession or
90 days in the aggregate in any 12-month period (a “Suspension Period”) if the
Board shall determine in good faith and in its reasonable judgment that it is
required to disclose in the Shelf Registration Statement a financing,
acquisition, corporate reorganization or other similar transaction or other
material event or circumstance affecting the Company or its securities, and that
the disclosure of such information at such time would be detrimental to the
Company or the holders of its equity interests. Immediately upon receipt of such
notice, the Demand Shareholders covered by the Shelf Registration Statement
shall suspend the use of the prospectus until the requisite changes to the
prospectus have been made as required below. Any Suspension Period shall
terminate at such time as the public disclosure of such information is made.
After the expiration of any Suspension Period and without any further request
from a Shareholder, the Company shall as promptly as reasonably practicable
prepare a post-effective amendment or supplement to the Shelf Registration
Statement or the prospectus, or any document incorporated therein by reference,
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(e) At any time and from time-to-time during the Shelf Registration
Effectiveness Period (except during a Suspension Period), any of the Demand
Shareholders may notify the Company of their intent to sell Registrable
Securities covered by the Shelf Registration Statement (in whole or in part) in
an Underwritten Offering (a “Shelf Underwritten Offering”). Such notice shall
specify (i) the aggregate amount of Registrable Securities requested to be
registered in such Shelf Underwritten Offering and (ii) the identity of such
Demand Shareholder(s).

 

15



--------------------------------------------------------------------------------

Upon receipt by the Company of such notice, the Company shall promptly comply
with the applicable provisions of this Agreement, including those provisions of
Section 3.6 relating to the Company’s obligation to make filings with the SEC,
assist in the preparation and filing with the SEC of prospectus supplements and
amendments to the Shelf Registration Statement, participate in “road shows,”
agree to customary “lock-up” agreements with respect to the Company’s securities
and obtain “comfort” letters, and the Company shall take such other actions as
necessary or appropriate to permit the consummation of such Shelf Underwritten
Offering as promptly as practicable. Each Shelf Underwritten Offering shall be
for the sale of a number of Registrable Securities equal to or greater than the
Registrable Amount in the aggregate for all Demand Shareholders. In any Shelf
Underwritten Offering, the Demand Shareholders that hold a majority of the
Registrable Securities included in such Shelf Underwritten Offering shall select
the investment banker or investment bankers and managers (which shall be
reasonably acceptable to the Company) that will serve as lead and co-managing
underwriters with respect to the offering of such Registrable Securities.

(f) Each Initial Shareholder shall be entitled to demand such number of Shelf
Registrations as shall be necessary to sell all of his Registrable Securities
pursuant to this Section 3.3.

SECTION 3.4 WITHDRAWAL RIGHTS.

Any Shareholder having notified or directed the Company to include any or all of
its Registrable Securities in a registration statement under the Securities Act
shall, except in connection with a Block Trade Offering, have the right to
withdraw any such notice or direction with respect to any or all of the
Registrable Securities designated by it for registration by giving written
notice to such effect to the Company prior to the effective date of such
registration statement. In the event of any such withdrawal, the Company shall
not include such Registrable Securities in the applicable registration and such
Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement. No such withdrawal shall affect the obligations of
the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each Shareholder seeking to register Registrable Securities
notice to such effect and, within ten days following the mailing of such notice,
such Shareholders still seeking registration shall, by written notice to the

 

16



--------------------------------------------------------------------------------

Company, elect to register additional Registrable Securities, when taken
together with elections to register Registrable Securities by each such other
Shareholder seeking to register Registrable Securities, to satisfy the
Registrable Amount or elect that such registration statement not be filed or, if
theretofore filed, be withdrawn. During such ten day period, the Company shall
not file such registration statement if not theretofore filed or, if such
registration statement has been theretofore filed, the Company shall not seek,
and shall use commercially reasonable efforts to prevent, the effectiveness
thereof. Any registration statement withdrawn or not filed (a) in accordance
with an election by the Company, (b) in accordance with an election by the
Requesting Shareholders in the case of a Demand Registration or by the
requesting Demand Shareholders with respect to a Shelf Registration Statement or
(c) in accordance with an election by the Company subsequent to the
effectiveness of the applicable Demand Registration statement because any
post-effective amendment or supplement to the applicable Demand Registration
statement contains information regarding the Company which the Company deems
adverse to the Company, shall not be counted as a Demand. If a Shareholder
withdraws its notification or direction to the Company to include Registrable
Securities in a registration statement in accordance with this Section 3.4, such
Shareholder shall be required to promptly reimburse the Company for all expenses
incurred by the Company in connection with preparing for the registration of
such Registrable Securities.

SECTION 3.5 HOLDBACK AGREEMENTS.

Each Piggyback Shareholder agrees not to effect any public sale or distribution
(including sales pursuant to Rule 144) of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such equity
securities, during any time period reasonably requested by the Company (which
shall not exceed 90 days) with respect to any Demand Registration, Piggyback
Registration or Underwritten Offering (in each case, except as part of such
registration), or, in each case, during any time period (which shall not exceed
180 days) required by any underwriting agreement with respect thereto.

SECTION 3.6 REGISTRATION PROCEDURES.

(a) If and whenever the Company is required to use reasonable best efforts to
effect the registration of any Registrable Securities under the Securities Act
as provided in Sections 3.1, 3.2 and 3.3, the Company shall as expeditiously as
reasonably possible:

(i) prepare and file with the SEC a registration statement to effect such
registration and thereafter use reasonable best efforts to cause such
registration statement to become and remain effective pursuant to the terms of
this Agreement; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;
provided, further that before filing such registration statement or any
amendments thereto, the Company will furnish upon request to the counsel
selected by the Shareholders which are including Registrable Securities in such
registration (“Selling Shareholders”) copies of all such documents proposed to
be filed, which documents will be subject to the review of such counsel, and
such review to be conducted with reasonable promptness;

 

17



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments (including post effective
amendments), supplements (including prospectus supplements on a quarterly basis
to update financial statements) and “stickers” to such registration statement
and the prospectus used in connection therewith and any Exchange Act reports
incorporated by reference therein as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement until the earlier of such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement or (i) in the case
of a Demand Registration pursuant to Section 3.1, the expiration of 90 days
after such registration statement becomes effective or (ii) in the case of a
Piggyback Registration pursuant to Section 3.2, the expiration of 90 days after
such registration statement becomes effective or (iii) in the case of a shelf
registration pursuant to Section 3.3, the Shelf Registration Effectiveness
Period;

(iii) furnish to each Selling Shareholder and each underwriter, if any, of the
securities being sold by such Selling Shareholder such number of conformed
copies of such registration statement and of each amendment and supplement
thereto (in each

 

18



--------------------------------------------------------------------------------

case including all exhibits or documents incorporated by reference therein),
such number of copies of the prospectus contained in such registration statement
(including each preliminary prospectus and any summary prospectus) and each free
writing prospectus (as defined in Rule 405 of the Securities Act) (a “Free
Writing Prospectus”) utilized in connection therewith and any other prospectus
filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Shareholder and underwriter, if any, may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Selling Shareholder;

(iv) use reasonable best efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities
laws or blue sky laws of such jurisdictions as any Selling Shareholder and any
underwriter of the securities being sold by such Selling Shareholder shall
reasonably request, and take any other action which may be reasonably necessary
or advisable to enable such Selling Shareholder and underwriter to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such Selling Shareholder, except that the Company shall not for any such purpose
be required to (A) qualify generally to do business as a foreign corporation in
any jurisdiction wherein it would not but for the requirements of this clause
(iv) be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

(v) use reasonable best efforts to cause such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if no such securities are so listed, use
commercially reasonable efforts to cause such Registrable Securities to be
listed on the New York Stock Exchange, the NASDAQ Stock Market or any other
nationally recognized securities exchange;

(vi) use reasonable best efforts to cause such Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Selling
Shareholder(s) thereof to consummate the disposition of such Registrable
Securities;

 

19



--------------------------------------------------------------------------------

(vii) in connection with an Underwritten Offering, obtain for each Selling
Shareholder and underwriter:

(A) an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Selling Shareholder and underwriters, and

(B) a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in AU
Section 634 of the AICPA Professional Standards, an “agreed upon procedures”
letter) signed by the independent public accountants who have certified the
Company’s financial statements included in such registration statement (and, if
necessary, any other independent public accountants of any Subsidiary of or
business acquired by the Company for which financial statements and financial
data are, or are required to be, included in the registration statement);

(viii) promptly make available for inspection by any Selling Shareholder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such Selling Shareholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any such Inspector in connection with such
registration statement; provided, however, that, unless the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in the
registration statement or the release of such Records is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, the Company
shall not be required to provide any information under this subparagraph (viii)

 

20



--------------------------------------------------------------------------------

if (i) the Company believes, after consultation with counsel for the Company,
that to do so would cause the Company to forfeit an attorney-client privilege
that was applicable to such information or (ii) if either (A) the Company has
requested and been granted from the SEC confidential treatment of such
information contained in any filing with the SEC or documents provided
supplementally or otherwise or (B) the Company reasonably determines in good
faith that such Records are confidential and so notifies the Inspectors in
writing unless prior to furnishing any such information with respect to (i) or
(ii) such Selling Shareholder requesting such information agrees, and causes
each of its Inspectors, to enter into a confidentiality agreement on terms
reasonably acceptable to the Company; and provided, further, that each Selling
Shareholder agrees that it will, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential;

(ix) promptly notify in writing each Selling Shareholder and the underwriters,
if any, of the following events:

(A) the filing of the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement or any Issuer Free Writing Prospectus utilized in connection
therewith, and, with respect to the registration statement or any post-effective
amendment thereto, when the same has become effective;

(B) any request by the SEC or any other Governmental Entity for amendments or
supplements to the registration statement or the prospectus or for additional
information;

(C) the issuance by the SEC or any other Governmental Entity of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings by any Person for that purpose;

(D) the receipt by the Company of any notification with respect to the
suspension of the qualification of

 

21



--------------------------------------------------------------------------------

any Registrable Securities for sale under the securities or blue sky laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose; and

(E) when any Issuer Free Writing Prospectus includes information that may
conflict with the information contained in the registration statement;

(x) notify each Selling Shareholder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
at the request of any Selling Shareholder, promptly prepare and furnish to such
seller a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

(xi) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement;

(xii) otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to Selling Shareholders, as soon
as reasonably practicable, an earnings statement of the Company covering the
period of at least 12 months, but not more than 18 months, beginning with the
first day of the Company’s first full quarter after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

22



--------------------------------------------------------------------------------

(xiii) use its reasonable best efforts to assist Selling Shareholders who made a
request to the Company to provide for a third party “market maker” for the
Common Shares; provided, however, that the Company shall not be required to
serve as such “market maker”;

(xiv) cooperate with the Selling Shareholders and the managing underwriter to
facilitate the timely preparation and delivery of certificates (which shall not
bear any restrictive legends unless required under applicable law), if necessary
or appropriate, representing securities sold under any registration statement,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter or such Selling Shareholders may request and
keep available and make available to the Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates as
necessary or appropriate;

(xv) have appropriate officers of the Company prepare and make presentations at
any “road shows” and before analysts and rating agencies, as the case may be,
and other information meetings organized by the underwriters, take other actions
to obtain ratings for any Registrable Securities (if they are eligible to be
rated) and otherwise use its reasonable best efforts to cooperate as reasonably
requested by the Selling Shareholders and the underwriters in the offering,
marketing or selling of the Registrable Securities;

(xvi) have appropriate officers of the Company, and cause representatives of the
Company’s independent public accountants, to participate in any due diligence
discussions reasonably requested by any Selling Shareholder or any underwriter;

(xvii) if requested by any underwriter, agree, and cause the Company and any
directors or officers of the Company to agree, to be bound by customary
“lock-up” agreements restricting the ability to dispose of the Company’s
securities;

(xviii) if requested by any Selling Shareholders or any underwriter, promptly
incorporate in the registration statement

 

23



--------------------------------------------------------------------------------

or any prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such Selling Shareholders may reasonably request
to have included therein, including information relating to the “Plan of
Distribution” of the Registrable Securities;

(xix) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter that is
required to be undertaken in accordance with the rules and regulations of FINRA;

(xx) otherwise use reasonable best efforts to cooperate as reasonably requested
by the Selling Shareholders and the underwriters in the offering, marketing or
selling of the Registrable Securities;

(xxi) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and all reporting requirements under
the rules and regulations of the Exchange Act; and

(xxii) use reasonable best efforts to take any action requested by the Selling
Shareholders, including any action described in clauses (i) through (xxi) above
to prepare for and facilitate any “over-night deal” or other proposed sale of
Registrable Securities over a limited timeframe.

The Company may require each Selling Shareholder and each underwriter, if any,
to furnish the Company in writing such information regarding each Selling
Shareholder or underwriter and the distribution of such Registrable Securities
as the Company may from time to time reasonably request to complete or amend the
information required by such registration statement.

(b) Underwriting. Without limiting any of the foregoing, in the event that the
offering of Registrable Securities is to be made by or through an underwriter,
the Company, if requested by the underwriter, shall enter into an underwriting
agreement with a managing underwriter or underwriters in connection with such
offering containing representations, warranties, indemnities and

 

24



--------------------------------------------------------------------------------

agreements customarily included (but not inconsistent with the covenants and
agreements of the Company contained herein) by an issuer of common stock in
underwriting agreements with respect to offerings of common stock for the
account of, or on behalf of, such issuers.

(c) Each Selling Shareholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.6(a)(ix), such Selling Shareholder shall forthwith discontinue such
Selling Shareholder’s disposition of Registrable Securities pursuant to the
applicable registration statement and prospectus relating thereto until such
Selling Shareholder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3.6(a)(ix) and, if so directed by the
Company, deliver to the Company, at the Company’s expense, all copies, other
than permanent file copies, then in such Selling Shareholder’s possession of the
prospectus current at the time of receipt of such notice relating to such
Registrable Securities. In the event the Company shall give such notice, any
applicable period during which such registration statement must remain effective
pursuant to this Agreement shall be extended by the number of days during the
period from the date of giving of a notice regarding the happening of an event
of the kind described in Section 3.6(a)(ix) to the date when all such Selling
Shareholders shall receive such a supplemented or amended prospectus and such
prospectus shall have been filed with the SEC.

SECTION 3.7 REGISTRATION EXPENSES.

All expenses incident to the Company’s performance of, or compliance with, its
obligations under this Agreement including all registration and filing fees, all
fees and expenses of compliance with securities and “blue sky” laws, all fees
and expenses associated with filings required to be made with FINRA (including,
if applicable, the fees and expenses of any “qualified independent underwriter”
as such term is defined in FINRA Rule 5121(f)(12)), all fees and expenses of
compliance with securities and “blue sky” laws, all printing (including, without
limitation, expenses of printing certificates for the Registrable Securities in
a form eligible for deposit with The Depository Trust Company and of printing
prospectuses and Issuer Free Writing Prospectuses if the printing of such
prospectuses is requested by a holder of Registrable Securities) and copying
expenses, all messenger and delivery expenses, all fees and expenses of the
Company’s independent certified public accountants (including, without
limitation, with respect to “comfort” letters) and counsel (including, without
limitation, with respect to opinions) and fees and expenses of one firm of
counsel to the Shareholders

 

25



--------------------------------------------------------------------------------

selling in such registration (which firm shall be selected by the Shareholders
selling in such registration that hold a majority of the Registrable Securities
included in such registration) (collectively, the “Registration Expenses”) shall
be borne by the Company, regardless of whether a registration is effected. The
Company will pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties, the expense of any annual audit and the expense of any
liability insurance) and the expenses and fees for listing the securities to be
registered on each securities exchange and included in each established
over-the-counter market on which similar securities issued by the Company are
then listed or traded. Each Selling Shareholder shall pay its portion of all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale of such Selling Shareholder’s Registrable Securities pursuant to any
registration.

SECTION 3.8 REGISTRATION INDEMNIFICATION.

(a) By the Company. The Company agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Selling Shareholder and its Affiliates and
their respective officers, directors, employees, managers, partners and agents
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) such Selling Shareholder or such other
indemnified Person from and against all losses, claims, damages, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, “Losses”) caused by, resulting from
or relating to any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus or preliminary
prospectus or any Issuer Free Writing Prospectus or any amendment or supplement
thereto or any omission (or alleged omission) of a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as the
same are caused by any information furnished in writing to the Company by such
Selling Shareholder expressly for use therein. In connection with an
Underwritten Offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall also indemnify such
underwriters, their officers, directors, employees and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
(and exceptions thereto) of Selling Shareholders. Reimbursements payable
pursuant to the indemnification contemplated by this Section 3.8(a) will be made
by periodic payments during the course of any investigation or defense, as and
when bills are received or expenses incurred.

 

26



--------------------------------------------------------------------------------

(b) By the Selling Shareholders. In connection with any registration statement
in which a Shareholder is participating, each such Selling Shareholder will
furnish to the Company in writing information regarding such Selling
Shareholder’s ownership of Registrable Securities and its intended method of
distribution thereof and, to the extent permitted by law, shall, severally and
not jointly, indemnify the Company, its Affiliates and their respective
directors, officers, employees and agents and each Person who controls (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) the Company or such other indemnified Person against all Losses caused by
any untrue statement of material fact contained in the registration statement,
prospectus or preliminary prospectus or any Issuer Free Writing Prospectus or
any amendment or supplement thereto or any omission of a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, but only to the
extent that such untrue statement or omission is caused by and contained in such
information so furnished in writing by such Selling Shareholder expressly for
use therein; provided, however, that each Selling Shareholder’s obligation to
indemnify the Company hereunder shall, to the extent more than one Selling
Shareholder is subject to the same indemnification obligation, be apportioned
between each Selling Shareholder based upon the net amount received by each
Selling Shareholder from the sale of Registrable Securities, as compared to the
total net amount received by all of the Selling Shareholders of Registrable
Securities sold pursuant to such registration statement. Notwithstanding the
foregoing, no Selling Shareholder shall be liable to the Company for amounts in
excess of the lesser of (i) such apportionment and (ii) the amount received by
such holder in the offering giving rise to such liability.

(c) Notice. Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, the failure to give such notice shall
not release the indemnifying party from its obligation, except to the extent
that the indemnifying party has been materially prejudiced by such failure to
provide such notice on a timely basis.

(d) Defense of Actions. In any case in which any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate

 

27



--------------------------------------------------------------------------------

therein, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such indemnified party
hereunder for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party or (ii) the indemnifying party shall have
failed within a reasonable period of time to assume such defense and the
indemnified party is or is reasonably likely to be prejudiced by such delay, in
either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent (such consent not
to be unreasonably withheld). The indemnifying party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail to diligently
contest such matter (except to the extent settled in accordance with the next
following sentence). No matter shall be settled by an indemnifying party without
the consent of the indemnified party (which consent shall not be unreasonably
withheld, it being understood that the indemnified party shall not be deemed to
be unreasonable in withholding its consent if the proposed settlement imposes
any obligation on the indemnified party).

(e) Survival. The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person and will survive the transfer of the Registrable
Securities and the termination of this Agreement.

(f) Contribution. If recovery is not available under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any Person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative

 

28



--------------------------------------------------------------------------------

knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any statement or
omission, and other equitable considerations appropriate under the
circumstances. It is hereby agreed that it would not necessarily be equitable if
the amount of such contribution were determined by pro rata or per capita
allocation. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not found guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, no Selling Shareholder or transferee thereof
shall be required to make a contribution in excess of the net amount received by
such holder from its sale of Registrable Securities in connection with the
offering that gave rise to the contribution obligation.

(g) Request for Information. Not less than ten days before the expected filing
date of each registration statement pursuant to this Agreement, the Company
shall notify each Shareholder who has timely provided the requisite notice
hereunder entitling the Shareholder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
Shareholder that the Company or any underwriter reasonably requests in
connection with such registration statement, including, but not limited to a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”). If the Company has not
received, on or before the second day before the expected filing date, the
Requested Information from such Shareholder, the Company may file the
registration statement without including Registrable Securities of such
Shareholder. The failure to so include in any registration statement the
Registrable Securities of a Shareholder (with regard to that registration
statement) shall not in and of itself result in any liability on the part of the
Company to such Shareholder.

(h) No Grant of Future Registration Rights. The Company shall not grant any
shelf, demand, piggyback or incidental registration rights that are senior to
the rights granted to the Shareholders hereunder to any other Person without the
prior written consent of Piggyback Shareholders holding a majority of the
Registrable Securities held by all Piggyback Shareholders.

 

29



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 NOTICES. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile or other electronic
transmission (provided a copy is thereafter promptly delivered as provided in
this Section 4.1) or nationally recognized overnight courier, addressed to such
party at the address or facsimile number set forth below or such other address,
email address or facsimile number as may hereafter be designated in writing by
such party to the other parties:

(a) if to the Company, to:

Fortress Transportation and Infrastructure Investors LLC

1345 Avenue of the Americas

New York, NY 10105

(T) (212) 798-6100

(F) (917) 591-8312

Attention: General Counsel

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(T) (212) 735-3000

(F) (212) 735-2000

Attention: Joseph A. Coco, Esq.

(b) if to any of the Shareholders, to:

the address and facsimile number set forth in the records of the Company

Any requirement to provide notice to Shareholders under this Agreement shall
exclude any Shareholders that have not executed a joinder to this Agreement.

SECTION 4.2 HEADINGS. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

30



--------------------------------------------------------------------------------

SECTION 4.3 SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

SECTION 4.4 COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement, it being understood
that all parties need not sign the same counterpart.

SECTION 4.5 ADJUSTMENTS UPON CHANGE OF CAPITALIZATION. In the event of any
change in the outstanding Common Shares by reason of dividends, splits, reverse
splits, spin-offs, split-ups, recapitalizations, combinations, exchanges of
shares and the like, the term “Common Shares” shall refer to and include the
securities received or resulting therefrom, but only to the extent such
securities are received in exchange for or in respect of Common Shares.

SECTION 4.6 ENTIRE AGREEMENT. This Agreement (a) constitutes the entire
agreement and supersedes all other prior agreements, both written and oral,
among the parties with respect to the subject matter hereof.

SECTION 4.7 FURTHER ASSURANCES. Each party shall execute, deliver, acknowledge
and file such other documents and take such further actions as may be reasonably
requested from time to time by the other party hereto to give effect to and
carry out the transactions contemplated herein.

SECTION 4.8 GOVERNING LAW; EQUITABLE REMEDIES. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties hereto agree
that irreparable damage would occur in the

 

31



--------------------------------------------------------------------------------

event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties hereto shall be entitled to an injunction or injunctions
and other equitable remedies to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any of the Selected
Courts (as defined below), this being in addition to any other remedy to which
they are entitled at law or in equity. Any requirements for the securing or
posting of any bond with respect to such remedy are hereby waived by each of the
parties hereto. Each party further agrees that, in the event of any action for
an injunction or other equitable remedy in respect of such breach or enforcement
of specific performance, it will not assert the defense that a remedy at law
would be adequate.

SECTION 4.9 CONSENT TO JURISDICTION. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement or any
transaction contemplated hereby each of the parties hereto hereby irrevocably
(i) submits to the exclusive jurisdiction of the United States District Court
for the Southern District of New York or the Court of Chancery located in the
State of Delaware, County of Newcastle (the “Selected Courts”) and waives any
objection to venue being laid in the Selected Courts whether based on the
grounds of forum non conveniens or otherwise and hereby agrees not to commence
any such Proceeding other than before one of the Selected Courts; provided,
however, that a party may commence any Proceeding in a court other than a
Selected Court solely for the purpose of enforcing an order or judgment issued
by one of the Selected Courts; (ii) consents to service of process in any
Proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized international express carrier or delivery
service, to the Company or the Initial Shareholders at their respective
addresses referred to in Section 4.1 hereof; provided, however, that nothing
herein shall affect the right of any party hereto to serve process in any other
manner permitted by law; and (iii) TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM
MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN

 

32



--------------------------------------------------------------------------------

EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS
WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

SECTION 4.10 AMENDMENTS; WAIVERS.

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
the parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 4.11 ASSIGNMENT. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned or transferred by any of the parties
hereto without the prior written consent of the other parties hereto, except
that each of the Initial Shareholders may assign or transfer without such
consent to its Permitted Transferees (provided, that any such Permitted
Transferee is a Shareholder hereunder or, in connection with any such assignment
or transfer, such Permitted Transferee executes a joinder to this Agreement, in
form and substance reasonably acceptable to the Company, pursuant to which such
Permitted Transferee agrees to be a “Shareholder” for all purposes of this
Agreement) or to any other Shareholder (including any Affiliate Shareholder).
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective executors,
estates, heirs, successors and assigns. For the avoidance of doubt, the
Affiliate Shareholders shall be deemed to be Shareholders without any further
action.

SECTION 4.12 THIRD PARTY BENEFICIARY. Each of the Affiliate Shareholders shall
be a third party beneficiary to the agreements made

 

33



--------------------------------------------------------------------------------

hereunder between the Company and the Initial Shareholders and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder.

(Remainder of page intentionally left blank)

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

COMPANY: FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC By:

/s/ Cameron D. MacDougall

Name: Cameron D. MacDougall Title: Secretary INITIAL SHAREHOLDERS: FIG LLC By:

/s/ David N. Brooks

Name: David N. Brooks Title: Secretary FORTRESS TRANSPORTATION AND
INFRASTRUCTURE MASTER GP LLC By:

/s/ Demetrios Tserpelis

Name: Demetrios Tserpelis Title: Authorized Signatory